United States Court of Appeals
                     For the First Circuit


Nos. 00-2398
     01-1977

           NEW ENGLAND REGIONAL COUNCIL OF CARPENTERS,

                      Plaintiff, Appellant,

                                v.

                  THOMAS J. KINTON, JR. ET AL.,

                     Defendants, Appellees.


                           ERRATA SHEET

     The opinion of this    Court    issued   on   March   19,   2002   is
corrected as follows:

     On page 42, line 17, insert the following footnote after
Avenue:

         We read the amended regulations to apply to
         the stretch of Northern Avenue running between
         B and D streets (roughly a city block), which
         stretch contains the WTC.     Throughout, our
         discussion of the amended regulations and our
         holding concerning leafletting are limited by
         that understanding of the geography. If, on
         remand, it appears that Massport controls
         sidewalks adjacent to other portions of
         Northern Avenue, then the district court is
         free to entertain challenges to whatever
         permit requirement(s) Massport may seek to
         impose in such locations.